Citation Nr: 1338549	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  10-00 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increase in the rating assigned for cervical spine degenerative disc disease, prior to March 12, 2008.

2.  Entitlement to an increase in the rating assigned for lumbar spine degenerative disc disease, prior to March 12, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1968 to March 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran's claim of service connection for lumbar and cervical spine degenerative disc disease was denied by a December 2003 rating decision.  Ultimately, a November 2007 Board decision granted him service connection for degenerative disease of the lumbar and cervical spine.  The February 2008 rating decision that implemented the Board's determination assigned a 0 percent rating for cervical spine degenerative disc disease and a 10 percent rating for lumbar spine degenerative disc disease, both effective July 10, 2003.  Based on additional evidence, and a report of a March 2008 VA examination, an April 2008 rating decision increased to 30 percent the rating for cervical spine degenerative disc disease, and to 20 percent the rating for lumbar spine degenerative disc disease, both effective March 12, 2008.  These matters were before the Board in September 2012 when they were remanded for additional development.  

The issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) was also remanded by the Board in September 2012.  An April 2013 rating decision granted a TDIU rating.  Since the Veteran has not filed a notice of disagreement with the effective date of the award, this decision is limited to the issues stated on the preceding page.

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.





REMAND

The Veteran seeks higher ratings for his cervical and lumbar spine degenerative disc disease specifically for the period from July 10, 2003 through March 11, 2008.  In November 2012, he reported that during this time frame he was treated by various medical providers.  He did not complete a VA Form 21-4142 to authorize VA to obtain records of such treatment.  The evidence currently of record is not adequate to properly adjudicate the claims on appeal.  

In an August 2006 statement, Y. J. Song, M.D. stated he had been treating the Veteran for "quite some time."  Dr. Song did not provide any clinical findings concerning the Veteran's low back or cervical spine.  His statement clearly suggests that records reflecting his treatment of the Veteran are available.  The Board also notes there are billing records reflecting that the Veteran was treated at Majka Physical Therapy Associates from 1998 to 2009.  

The Veteran is reminded that where evidence requested in connection with a claim for VA benefits is not received within one year following the date of request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a) (2013).

The case is REMANDED for the following:

1.  The RO should ask the Veteran to identify all providers of evaluation and/or treatment he received for cervical and lumbar spine degenerative disc disease between 2003 and 2008 (specifically including Dr. Song and Majka Physical Therapy Associates), and to submit VA Forms 21-4142 for each private provider.  The RO should secure complete clinical records of the evaluations and treatment from all providers identified.

2.  The RO should then review the record and readjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

